DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
1.	The 35 U.S.C. 102(a) rejection of claims 1-15 anticipated by Agliata has been withdrawn due to applicant’s amendment made on 5/16/22.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Bieberstein (US4733337).
As to claim 16, Bieberstein discloses a battery interface comprising: a battery interface housing (figure 5 number 111) configured to be mounted to a light fixture (figure 5 number 121) and accommodate a battery unit housing (figure 5 number 13), the battery interface housing including a first set of conductive pins (figure 5 number 119)  configured to be coupled one or more light sources of the light fixture; an end cap (figure 5 number 147) coupled to the battery interface housing to enclose a first end of the battery interface housing; and, a pin holder (figure 5 number 137) secured to the end cap, the pin holder configured to support the first set of conductive pins (figure 5 number 119).
As to claim 17, Bieberstein discloses further including a sleeve disposed at a second end of the battery interface, the sleeve being configured to form a fluid-tight seal between the sleeve and an sealing member of an end cap of the battery unit housing and the sleeve (figure 5 number 133).
As to claim 18, Bieberstein discloses wherein at least a portion of battery interface is disposed within a fixture housing of the lighting fixture (figure 4 number 111).
As to claim 19, Bieberstein disclose wherein the battery interface housing comprises a mounting bracket (figure 6 number 127,123).
Allowable Subject Matter
Claims 1-15 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the first set of conductive pins are configured to contact a second set of conductive pins of the battery unit housing when the battery unit housing is disposed within the battery interface housing. Applicant teaches that DC power generated by the one more batteries can be provided to one or more light sources when the battery unit housing is inserted into the battery interface housing such that the first set of conductive pins contact the second set of conductive pins.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724